 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3

AXIOM OIL AND GAS CORP.


2013 STOCK OPTION Program




Purpose.  This Stock Option plan (this “Plan”) is established by Axiom Oil and
Gas Corp. (the “Company”).  The purposes of this Plan are (a) to ensure the
retention of the services of existing executive personnel, key employees, and
directors of the Company or its affiliates; (b) to attract and retain competent
new executive personnel, key employees, consultants and directors; (c) to
provide incentive to all such personnel, employees, consultants and directors to
devote their utmost effort and skill to the advancement and betterment of the
Company, by permitting them to participate in the ownership of the Company and
thereby in the success and increased value of the Company; and (d) to allow
vendors, service providers, consultants, business associates, strategic
partners, and others, with or that the Board of Directors anticipates will have
an important business relationship with the Company or its affiliates, the
opportunity to participate in the ownership of the Company and thereby to have
an interest in the success and increased value of the Company.


Applicability of General Provisions.  Unless any Plan specifically indicates to
the contrary, all Plans shall be subject to the General Provisions of the Stock
Option plan set forth below, and references to the Plan could also mean
reference to the Plans.


GENERAL PROVISIONS OF THE STOCK OPTION PLAN


Article 1.                      Administration.  The Plan shall be administered
by a committee (“Committee”) consisting of not less than one director of the
Company as designated by the Board of Directors of the Company (“Board”).  The
Board may from time to time remove members from the Committee, fill all
vacancies in the Committee, however caused, and may select one of the members of
the Committee as its Chairman.  Any action of the Committee shall be taken by a
majority vote or the unanimous written consent of the Committee members.  The
Committee shall hold meetings at such times and places as it may determine,
shall keep minutes of its meetings, and shall adopt, amend, and revoke such
rules and procedures as it may deem appropriate with respect to the Plan.


      Notwithstanding any other provision of the Plan (and without limiting the
Committee’s authority), in connection with any action concerning grants of
Awards to or transactions by “Insiders,” the Committee may adopt such procedures
as its deems necessary or desirable to assure the availability of exemptions
from Section 16 of the Securities Exchange Act of 1934 afforded by Rule 16b-3
thereunder or any successor rule.  Without limiting the foregoing, in connection
with approval of any transaction by an “Insider” involving a grant, award or
other acquisition from the Company, or involving the disposition to the Company
of the Company’s equity securities, the Committee may delegate its approval
authority to a subcommittee thereof comprised of two or more “Non-Employee
Directors” (as defined in Rule 16b-3), or take action by the affirmative vote of
two or more Non-Employee Directors (with all other members of the Committee
abstaining or recusing themselves from participating in the matter), or refer
the matter to the full Board of Directors for action.  For this purpose, and
“Insider” shall mean an individual who is, on the relevant date, a specifically
identified officer, director, or 10% beneficial owner of the Company, as defined
under Section 16 of the Securities Exchange Act of 1934.


 
1

--------------------------------------------------------------------------------

 






Article 2.                      Authority of Committee.  Subject to the other
provisions of this Plan, and with a view to effecting its purpose, the Committee
shall have the sole authority, in its absolute discretion: (a) to construe and
interpret the Plan; (b) to define the terms used herein; (c) to determine, to
the extent not provided by the Plan or the relevant Plan, the terms and
conditions of Options and Restricted Shares granted pursuant to the terms of the
Plan; and (d) to make all other determinations necessary or advisable for the
administration of the Plan and to do all things necessary or desirable for the
administration of the Plan.  All decisions, determinations, and interpretations
made by the Committee shall be binding and conclusive on all affected
individuals having an interest in the Plan and on their legal representatives,
heirs and beneficiaries.


Article 3.                      Maximum Number of Shares Subject to the
Plan.  The shares of common stock which may be issued under the Plan shall be
the authorized and unissued, $0.001 par value common stock of the Company (the
“Common Stock”).  The maximum aggregate number of shares of Common Stock which
may be issued under the Plan shall be 3,000,000 shares.

 
      The shares of Common Stock to be issued upon exercise of an Option may be
authorized but unissued shares or shares reacquired by the Company.  If any of
the Options granted under the Plan expire or terminate for any reason before
they have been exercised in full, the unpurchased shares subject to those
expired or terminated Options shall cease to reduce the number of shares
available for purposes of the Plan.


      The proceeds received by the Company from the sale of its Common Stock
pursuant to the exercise of Options under the Plan, if in the form of cash,
shall be added to the Company’s general funds and used for general corporate
purposes.


Article 4.                      Eligibility and Participation.  Officers,
employees, directors (whether employee directors or non-employee directors), and
independent contractors or agents of the Company or its subsidiaries
(“Subsidiaries”) who are responsible for or contribute to the management,
growth, or profitability of the business of the Company or its Subsidiaries
shall be eligible to participate in the Plan to the extent designated by the
Committee in its sole and complete discretion (“Participants”).  The grant of
NQSOs to a Participant shall be the grant of separate options and each NQSO
shall be specifically designated as such in accordance with applicable
provisions of the Treasury regulations.  A person may be granted multiple Awards
under the Plan.


      For purposes of this Plan, the term “Subsidiary” shall mean any
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.  A corporation that attains the status of a Subsidiary on a date
after the adoption of the Plan shall be considered a Subsidiary commencing as of
such date.


 
2

--------------------------------------------------------------------------------

 








Article 5.                      Effective Date and Term of Plan.  The Plan shall
become effective upon its adoption by the Board of Directors of the Company
subject to approval of the Plan by a majority of the stockholders of the Company
voting in person or by proxy at a meeting of the stockholders or by unanimous
written consent, which approval must be obtained within 12 months following
adoption of the Plan by the Board of Directors.  However, Options may be granted
under this Plan prior to obtaining stockholder approval of the Plan, but any
such Options shall be contingent upon such stockholder approval being obtained
and may not be exercised prior to such approval.  The Plan shall continue in
effect for a term of 5 years unless sooner terminated under Article 7 of these
General Provisions.


Article 6.                      Adjustments.  If the then outstanding shares of
Common Stock are increased, decreased, changed or exchanged for a different
number or kind or shares or securities through merger, consolidation,
combination, exchange of shares, other reorganization, recapitalization,
reclassification, stock dividend, stock split or reverse stock split, then an
appropriate and proportionate adjustment shall be made in the maximum number and
kind of shares or securities as to which Options may be granted under this
Plan.  A corresponding adjustment changing the number and kind of shares or
securities allocated to unexercised Options which shall have been granted prior
to any such change, shall likewise be made.  Any such adjustment in outstanding
Options shall be made without change in the aggregate purchase price applicable
to the unexercised portion of the Option, but with a corresponding adjustment in
the price for each share or other unit of any security covered by the Option.


Article 7.                      Termination and Amendment of the Plan.  The Plan
shall terminate at the end of the term of the Plan as described in Article
5.  No Options shall be granted under the Plan after the effective date of such
termination.


      Further, subject to the limitation contained in Article 8 of these General
Provisions, the Board of Directors may, at any time and without further approval
of the Company’s stockholders, terminate or suspend the Plan or amend or revise
its terms, including the form and substance of the Option agreements used for
the administration of the Plan.  However, unless the approval by the
stockholders of the Company representing a majority of the voting power (as
contained in Article 5 of these General Provisions) is obtained, no amendment or
revision shall (a) increase the maximum aggregate number of shares that may be
sold or distributed pursuant to Options granted under this Plan, except as
permitted under Article 6 of these General Provisions; (b) change the minimum
purchase price for shares under Section 4 of the NQSO Plan; (c) increase the
maximum term established under a Plan for any Option; (d) permit the granting of
an Option to anyone other than as provided in Article 4 of these General
Provisions; or (e) change the term of the Plan as described in Article 5 of
these General Provisions.


 
3

--------------------------------------------------------------------------------

 






Article 8.                      Prior Rights and Obligations.  No termination,
suspension, or amendment of the Plan shall, without the consent of the
Participant who has received an Option, alter or impair any of that person’s
rights or obligations under the Option granted under the Plan prior to that
termination, suspension, or amendment without the written consent of the
Participant.


      The Committee may modify, extend, or renew outstanding Options and
authorize the grant of new Options in substitution therefore, provided that any
action may not, without the written consent of a Participant, impair any of such
Participant’s rights under any Option.


Article 9.                      Privileges of Stock Ownership.  Notwithstanding
the exercise of any Option granted pursuant to the terms of this Plan no
Participant shall have any of the rights or privileges of a stockholder of the
company with respect to any shares of Common Stock issuable upon the exercise of
his or her Option until certificates representing the shares have been issued
and delivered.  No shares shall be required to be issued and delivered upon
exercise of any Option unless and until all of the requirements of law and of
all regulatory agencies having jurisdiction over the issuance and delivery of
the securities shall have been fully complied with.


Article 10.                    Reservation of Shares of Common Stock.  The
Company, during the term of this Plan, shall at all times reserve and keep
available such number of shares of its Common Stock as shall be sufficient to
satisfy the requirements of the Plan.  In addition, the Company shall from time
to time, as is necessary to accomplish the purposes of this Plan, seek or obtain
from any regulatory agency having jurisdiction any requisite authority in order
to issue and sell shares of Common Stock hereunder.  The inability of the
Company to obtain from any regulatory agency the authority deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Common
Stock hereunder shall relieve the Company of any liability in respect of the
failure to issue or sell the stock for which the requisite authority was not
obtained.


Article 11.                    Tax Withholding.  The exercise of any Option
granted under this Plan is subject to the condition that if at any time the
Company shall determine, in its discretion, that the satisfaction of withholding
tax or other withholding liabilities under any state or federal law is necessary
or desirable as a condition to, or in connection with, such exercise or the
delivery or purchase of shares, then in such event, the exercise of the Option
shall not be effective unless such withholding shall have been effected or
obtained in a manner acceptable to the Company.


Article 12.                    Compliance with Securities Laws.  Shares of
Common Stock shall not be issued with respected to any Option under the Plan
unless the issuance and delivery of those shares shall comply will all relevant
provisions of state and federal law including, without limitation, the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.  The Committee may also require an
individual to furnish evidence satisfactory to the Company, including a written
and signed representation letter and consent to be bound by any transfer
restriction imposed by law, legend, condition, or otherwise, that the shares are
being purchased only for investment and without any present intention to sell or
distribute the shares in violation of any state or federal law, rule or
regulation.  Further, an individual shall consent to the imposition of a legend
on the shares of Common Stock relating to his or her Option restricting their
transferability as required by law or by this Article 12.


 
4

--------------------------------------------------------------------------------

 






      Notwithstanding any other provision set forth in the Plan, if required by
the then current Section 16 of the Securities Exchange Act of 1934, any
“derivative security” or “equity security” offered pursuant to the Plan to any
Insider may not be sold or transferred for at least six months after the date of
grant of such Award.  The terms “equity security” and “derivative security”
shall have the meaning s ascribed to them in the then current Rule 16(a) under
the Securities Exchange Act of 1934.


Article 13.                    Corporate Transactions.  In the event of (a) a
dissolution or liquidation of the Company, (b) merger or consolidation in which
the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted, or
replaced by the successor corporation, which assumption is binding on all
Participants), (c) merger in which the Company is the surviving corporation but
after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction, then any or all outstanding Awards may be assumed,
converted or replaced by the successor corporation (if any), which assumption,
conversion, or replacement shall be binding on all Participants.  In the
alternative, the successor corporation may substitute equivalent Awards or
provide substantially similar consideration to Participants as was provided to
stockholders (after taking into account the existing provisions of the
Awards).  The successor corporation may also issue, in place of outstanding
shares of the Company held by the Participant, substantially similar shares or
other property subject to repurchase restrictions no less favorable to the
Participant.


      In the event such successor corporation (if any) refuses to assume or
substitute  Awards as provided above pursuant to a transaction described in this
Article 13, such Awards shall expire on such transaction at such time and on
such conditions as the Committee may determine at its sole and complete
discretion.  In any case, notwithstanding anything in this Plan to the contrary,
the Committee may, in its sole and complete discretion, provide that the vesting
(that is, full exercisability in the case of Options) shall accelerate into full
vesting upon a transaction described in this Article 13.
 
Article 14.                    Governing Law.                                The
provisions of this Plan hereunder shall be governed by and interpreted in
accordance with the laws of the State of Nevada, United States of America,
without regard to any applicable conflicts of law and without regard to the
fact that any party is or may become a resident of a different state or county.


 
5

--------------------------------------------------------------------------------

 






AXIOM OIL AND GAS CORP..






NONQUALIFIED  STOCK OPTION PLAN




Section 1.                      Purpose.  The purpose of this Axiom Oil and Gas
Corp.. Non-qualified  Stock Option Plan (“Plan”) is to provide for the grant of
options which shall not constitute qualified “incentive stock options” within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended
(“Code”).  This Plan is Part II of the Company’s Stock Option plan
(“Plan”).  Unless any provision herein indicates to the contrary, this Plan
shall be subject to the General Provisions of the Plan.


Section 2.                      Option Terms and Conditions.  Each NQSO shall be
evidenced by a NQSO agreement between the grantee (“Optionee”) and the
Company.  The terms and conditions of NQSOs granted under the Plan shall be
determined by the Committee in its sole and complete discretion.  Each NQSO
shall be subject to all applicable terms and conditions of the Plan and may be
subject to other terms and conditions which are not inconsistent with the
Plan.  The terms and conditions may differ as between NQSOs.


Section 3.                      Duration of Options.  Each NQSO shall expire on
the date as determined by the Committee.  In addition, each NQSO shall be
subject to earlier termination as otherwise provided under the Plan.  The date
of grant of a NQSO shall be the date on which the Committee makes the
determination to grant such NQSO, unless otherwise specified by the Committee.


Section 4.                      Exercise Price.  The exercise price (“Exercise
Price”) for shares of Common Stock subject to any NQSO shall be determined by
the Committee in its sole and complete discretion.  To the extent that the
Exercise Price is designated with respect to fair market value (“Fair Market
Value”) of the shares at the time of the grant of the NQSO, then Fair Market
Value shall be determined by the Committee on the basis of such factors as they
deem appropriate, including a determination of Fair Market Value based on an
independent appraisal by a person who customarily makes such
appraisals.  However, the Fair Market Value on any day shall be deemed to be, if
the Common Stock is traded on a national securities exchange, the closing price
(or, if no reported sale takes place on such day, the mean of the reported bid
and asked prices) of the Common Stock on such day on the principal such
exchange.  In each case, the Committee’s determination of Fair Market Value
shall be conclusive.


Section 5.                      Exercise of Options.  A NQSO shall be
exercisable at the times or upon the events determined by the Committee as set
forth in the NQSO agreement governing the NQSO.  Each NQSO shall be exercisable
in one or more installments during its term, and the right to exercise may be
cumulative as determined by the Committee.  No NQSO may be exercised for a
fraction of a share of Common Stock.  The person exercising a NQSO may do so
only by written notice of exercise delivered to the Committee, in such form as
the Committee prescribes or approves from time to time, specifying the number of
shares to be purchased and accompanied by a tender of the Exercise Price for
those shares.  The Exercise Price of any shares purchased shall be paid in full
in cash or by certified or cashier’s check payable to the order of the Company,
or by shares of Common Stock, if permitted by the Committee, or by a full
recourse promissory note if permitted by the Committee, or by a combination
these means, at the time of exercise of the NQSO.


 
6

--------------------------------------------------------------------------------

 








       If any portion of the Exercise Price is paid in shares of Common Stock,
those shares shall be tendered at their then Fair Market Value as determined by
the Committee  in accordance with Section 4 of this Plan.  As permitted by the
Committee, payment in shares of Common Stock shall include the automatic
application of shares of Common Stock received upon exercise of an NQSO to
satisfy the Exercise Price for the NQSO or additional NQSOs.


Section 6.                      Continued Employment or Service.  Each Optionee,
if requested by the Committee, must agree in writing as a condition of the
granting of his or her NQSO, to remain in the employment of, or service to, the
Company or any Subsidiary following the date of the granting of that option for
a period specified by the Committee.  Nothing in this Plan nor in any NQSO
granted hereunder shall confer upon any Optionee any right to continued
employment by, or service to, the Company or any Subsidiary, or limit in any way
the right of the Company or any subsidiary at any time to terminate or alter the
terms of that employment or service arrangement.


Section 7.                      Option Rights Upon Termination of Employment or
Service.  If an Optionee under this Plan ceases to be employed by, or provide
services to, the Company or any Subsidiary for any reason other than death or
disability, his or her option shall immediately terminate, provided, however,
that the Committee may, in its discretion, allow the NQSO to be exercised, to
the extent exercisable on the date of termination of employment or service, at
any time within three months after the date of termination of employment or
service, unless either the NQSO or this Plan otherwise provides for earlier
termination.


Section 8.                      Option Rights Upon Disability.  If an Optionee
becomes disabled within the meaning of Code Section 22(e)(3) while employed by,
or providing services to, the Company or any Subsidiary, his or her NQSO shall
immediately terminate, provided, however, that the Committee may, in its
discretion, allow the NQSO to be exercised, to the extent exercisable on the
date of termination of employment or service due to disability, at any time
within one year after the date of termination of employment or service due to
disability, unless either the NQSO or the Plan otherwise provides for earlier
termination.


Section 9.                      Option Rights Upon Death of Optionee.  Except as
otherwise limited by the Committee at the time of the grant of a NQSO, if an
Optionee dies while employed by, or providing services to, the Company or any
Subsidiary, his or her NQSO shall expire one year after the date of death unless
by its terms it expires sooner.  During this one year or shorter period, the
NQSO may be exercised, to the extent exercisable on the date of death, by the
person or persons to whom the Optionee’s rights under the NQSO shall pass by
will or by the laws of descent and distribution.


 
7

--------------------------------------------------------------------------------

 






Section 10.                      Options Not Transferable.  NQSOs granted
pursuant to the terms of this Plan may not be sold, pledged, assigned, or
transferred in any manner otherwise than by will or the laws of descent or
distribution and  shall not be subject to execution, attachment, or similar
process.  However, at the Optionee’s election, the NQSO may be transferred to
and held by a grantor trust of which the Optionee is both a trustee and
beneficiary, in which case such NQSO shall continue to be subject to all
restrictions set forth in the Plan and this Plan.  NQSOs may be exercised during
the lifetime of an Optionee only by (a) the Optionee, (b) at the Optionee’s
election, by a grantor trust of which the Optionee is both a trustee and
beneficiary, (c) on behalf of the Optionee, by a person holding the Optionee’s
power of attorney for that purpose, or (d) the duly appointed guardian of the
person and property of an Optionee who is disabled within the meaning of Code
Section 22(e)(3).


Section 11.                      Option Shares May Be Restricted.  As the
Committee may determine, the shares of Common Stock purchased upon exercise of
an NQSO granted hereunder may be deemed  to be “Restricted Shares” granted under
the Restricted Shares Plan for purposes of applying all provisions and terms and
conditions of the Restricted Share Plan.  As such, during the “Restriction
Period” (as described in the Restricted Share Plan),  such shares of Common
Stock may be subject to redemption and nontransferability, and all restrictions
shall lapse upon the occurrence of events as may be determined by the
Committee.  Further, the procedures of the Restricted Share Plan relating to the
issuance, surrender, and assignment of shares and the provisions relating to
stockholder rights may apply to the shares of Common Stock issued upon exercise
of any NQSO granted hereunder.


 
 



 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------